DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
A new title that is clearly indicative of the invention to which the claims are directed has been submitted and accepted by the Office to overcome the title objection in the Non-Final Office Action dated 9/9/2020.
The Office also acknowledges the applicant’s amendments to replace paragraphs [0041]; [0053] and [0067] of the specification. 
Response to Amendment/Claim Status
Claims 1, 5, 11, 21, 22 and 27 have been amended. No claims were cancelled; no new claims 21-28 were added. Claims 1-12 and 21-28 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 5, 6, 8; 11; 21 and 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHO et al (US 2019/0288065 A1, hereafter Cho).
Re claim 1, Cho discloses in FIG. 5 (with references to FIGS. 1-3B) a semiconductor device (100b), comprising:
a first device fin (right 105A; ¶ [0021]) and a second device fin (right 105B; ¶ [0021]) each located in a first region (right side) of the semiconductor device (100b; ¶ [0048]), wherein the first region has a first pattern density (D2; ¶ [0035]);
spacers located (120; ¶ [0021]) on sidewalls of the first device fin (right 105A) and on sidewalls of the second device fin (right 105B);
a first dummy fin (right 125a; ¶ [0048]) located in the first region (right side), wherein the first dummy fin is different (¶ [0037]) from the spacers (120) and is disposed between the first device fin (right 105A) and the second device fin (right 105B), and wherein the first dummy fin (right 125a) has a first height (H4; ¶ [0048]);
a third device fin (left 105A; ¶ [0021]) and a fourth device fin (left 105B; ¶ [0021]) each located in a second region (left side) of the semiconductor device (100b), wherein the second region has a second pattern density (D1; ¶ [0035]) that is greater (D1 < D2; ¶ [0035]) the first pattern density (D2); and
a second dummy fin (left 125; ¶ [0048]) located in the second region (left side), wherein the second dummy fin is disposed between the third device fin (left 105A) and the fourth device fin (left 105B), and wherein the second dummy fin (left 125) has a 

Re claim 3, Cho disclose the semiconductor device of claim 1, wherein the first dummy fin (125a) and the second dummy fin (125) each include a dielectric material (¶ [0037]).

Re claim 5, Cho discloses the semiconductor device of claim 1, wherein a ratio of the first height and the second height is in a range between about 1:20 and 1:1.1 (¶ [0030] and [0082]).

Re claim 6, Cho discloses the semiconductor device of claim 1, wherein the first dummy fin (125a) is at least twice as wide (at corresponding locations along heights of 125a/125) as the second dummy fin (125).

Re claim 8, Cho discloses the semiconductor device of claim 1, wherein: the first device fin (right 105A) is a part of a first type of logic device or an input/output device (¶ [0108]); and the second device fin (right 105B) is a part of a second type of logic device different from the first type or a part of a memory device (¶ [0116]).

Re claim 11, Cho discloses in FIG. 5 (with references to FIGS. 1-3B) a semiconductor device (100b), comprising:

first spacers (right-center and right side 120; ¶ [0021]) formed at least partially on side surfaces of the first fin structures (right 105A/105B);
a plurality of first source/drain epi-layers (right 1st source/drain 150A/150B; ¶ [0021]) formed on the plurality of first fin structures (right 105A/105B);
a plurality of first dielectric structures (right 125a; ¶ [0048]) interspersed among the plurality of first fin structures (right 105A/105B), wherein the first dielectric structures are different (¶ [0037]) from the first spacers (120);
a plurality of second fin structures (left 105A/105B; ¶ [0021]) that each contain a second semiconductor material (germanium; ¶ [0023]);
second spacers (left-center and left side 120; ¶ [0021]) formed at least partially on side surfaces of the second fin structures (left 105A/105B);
a plurality of second source/drain epi-layers (left 2nd source/drain 150A/150B; ¶ [0021]) formed on the plurality of second fin structures (left 105A/105B); and
a plurality of second dielectric structures (left 125; ¶ [0048]) interspersed among the plurality of second fin structures (left 105A/105B), wherein the second dielectric structures are different (¶ [0037]) from the second spacers (120);
wherein:
the plurality of first fin structures (right 105A/105B), second fin structures (left 105A/105B), first dielectric structures (125a), and second dielectric (125) structures each protrudes (extends) vertically upward;

each of the first dielectric structures (125a) is substantially shorter (H4 < H1; ¶ [0048]) but wider (at corresponding locations) than each of the second dielectric structures (125);
portions (uppermost parts) of the first source/drain epi-layers (right 1st source/drain 150A/150B) are located above (higher vertically) upper (topmost) surfaces of the first dielectric structures (125a); and
portions (lower sidewalls) of the second source/drain epi-layers (left 2nd source/drain 150A/150B) are in physical contact with (touching) the second dielectric structures (125).

Re claim 21, Cho discloses in FIG. 5 (with references to FIGS. 1-3B) a semiconductor device (100b), comprising:
a first fin (right 105A; ¶ [0021]) and a second fin (right 105B; ¶ [0021]) each located in a first region (right side) of the semiconductor device (100b; ¶ [0048]), 
wherein the first fin and the second fin each contain a semiconductive material (silicon; ¶ [0023]);
a third fin (left 105A; ¶ [0021]) and a fourth fin (left 105B; ¶ [0021]) each located in a second region (left side) of the semiconductor device (100b), wherein the second region is more densely populated (D1 < D2; ¶ [0035]) than the first region (right side);

a first dielectric structure (125a; ¶ [0048]) located between the first fin (right 105A) and the second fin (right 105B); and
a second dielectric structure (125; ¶ [0048]) located between the third fin (left 105A) and the fourth fin (left 105B), wherein the second dielectric structure is substantially taller (H1 > H4; ¶ [0048]) than the first dielectric structure (125a), and wherein the first dielectric structure and the second dielectric structure (125) are different (¶ [0037]) from the dielectric spacers (120).

Re claim 23, Cho discloses the semiconductor device of claim 21, wherein the second dielectric structure (125) is taller than the first dielectric (structure) by about 1.1 to about 20 times (see claim 5).

Re claim 24, Cho discloses the semiconductor device of claim 21, wherein the first dielectric structure (125a) is substantially wider than (at corresponding locations along heights of 125a/125) the second dielectric structure (125).

Re claim 25, Cho discloses the semiconductor device of claim 21, wherein the first fin (right 105B) and the second fin (right 105B) are spaced farther apart (D2 > D1; ¶ [0035]) than the third fin (left 105A) and the fourth fin (left 105B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10; and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cho.
   Re claim 9, Cho discloses the semiconductor device of claim 1, further comprising: a first epi-layer (right 1st source 150A; ¶ [0021]) grown over the first device  a second epi-layer (right 1st drain 150B; ¶ [0021]) grown over the second device fin (right 105B), wherein the first epi-layer (right 1st source 150A) and the second epi-layer (right 1st drain 150B) are separated from one another (do not touch; FIG. 1), and wherein the first dummy fin (125a) is disposed below (under) the first epi-layer and the second epi-layer; a third epi-layer (left 2nd source 150A; ¶ [0021]) grown over the third device fin (left 105A); and a fourth epi-layer (left 2nd source 150B; ¶ [0021]) grown over the fourth device fin (left 105B), but fails to disclose wherein the second dummy fin (125) is disposed between and in physical contact with the third epi-layer and the fourth epi-layer.
However, Cho would render these limitations obvious the embodiments (FIG. 6; ¶ [0049]) of Cho also disclose dummy fins (125b) in contact with the fourth epi-layer (left 105B) such that adding the additional dummy fin would result the second dummy fin (125) disposed between and in physical contact with the third epi-layer and the fourth epi-layer as required for desired device configurations.

Re claim 10, Cho discloses the semiconductor device of claim 9, wherein an upper surface of the first dummy fin (125a) is disposed below outermost lateral protrusions (FIG. 3B) of the first epi-layer (right 150A) and the second epi-layer (right 150B).

Re claim 26, Cho discloses the semiconductor device of claim 21, further comprising: a first epi-layer grown (right 1st source 150A; ¶ [0021]) over the first fin (right 105A); a second epi-layer grown (right 1st drain 150B; ¶ [0021]) over the second fin nd source 150A; ¶ [0021]) over the third fin (left 105A); and a fourth epi-layer grown (left 2nd source 150B; ¶ [0021]) over the fourth fin (left 105B), but fails to disclose wherein the third epi-layer and the fourth epi-layer are merged into each other.
However, Cho renders these limitations obvious by disclosing increasing the number of fins (105A; ¶ [0028]) such that the fourth epi-layer would be a merged structure with the third epi-layer as required for desired device configurations.

Re claim 27, Cho discloses the semiconductor device of claim 26, but fails to disclose wherein: the first dielectric structure is free of being in physical contact with the first epi-layer or the second epi-layer; and the second dielectric structure is in physical contact with side surfaces of the third epi-layer and the fourth epi-layer.
However, Cho renders these limitations obvious by disclosing increasing the number of fins (105A; ¶ [0028]) such that the first dielectric structure is free of being in physical contact with the first epi-layer or the second epi-layer when they are among the inner epi-layers of the increased number of merged epi-layers; and by adding the additional dummy fin (125b in FIG. 6; ¶ [0049]) would result the second dummy fin (125) disposed between and in physical contact with side surfaces of the third epi-layer and the fourth epi-layer as required for desired device configurations as discussed above for claim 9.

.

Claims 2, 4; and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Ching et al (US 2016/0268434 A1-prior art of record, hereafter Ching).
Re claim 2, Cho discloses the semiconductor device of claim 1, but fails to explicitly disclose wherein the second pattern density (D1) is at least twice as high as the first pattern density (D2).
However,
Ching discloses in FIGS. 14F and 17A-17C a semiconductor device, comprising: a dummy fin (150/154A; ¶ [0036] and [0040]-[0041]) having a first pattern density height (relative to H4 in FIGS. 17A-17C) of at least 20 nanometers (based on height H4 of 30-80 nm; ¶ [0040]); and wherein a ratio of the first pattern density height and a second pattern density height (H2) is in a range between 1:3 – 1:2 (Ching; ¶ [0036]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cho such that a ratio the first pattern density height is at least twice as high (1:3 – 1:2) as the first pattern density in order to control the degree of separation and asymmetry between overgrown epitaxial layers.


However,
Ching discloses in FIGS. 14F and 17A-17C a semiconductor device, comprising: a dummy fin (150/154A; ¶ [0036] and [0040]-[0041]) having a first height (relative to H4 in FIGS. 17A-17C) of at least 20 nanometers (based on height H4 of 30-80 nm; ¶ [0040]); and wherein a ratio of the first height and a second height (H2) is in a range between about 1:20 and 1:1.1 (1:3 – 1:2; ¶ [0036]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cho such that a ratio of the first height (H4) and the second height (H4) is in a range between about 1:20 and 1:1.1, where the first dummy fin has a first height of at least 20 nanometers, in order to control the degree of separation and asymmetry between overgrown epitaxial layers.

Re claim 22, Cho discloses the semiconductor device of claim 21, but fails to explicitly disclose wherein: the second region is at least twice as densely populated as the first region; and the second dielectric structure is at least 20 nanometers taller than the first height dielectric structure.
However,
Cho discloses increasing the number of fins (105A; ¶ [0028]) in the direction of fin 105B. 


And,
Ching discloses in FIGS. 14F and 17A-17C a semiconductor device, comprising: a dummy fin (150/154A; ¶ [0036] and [0040]-[0041]) having a first height (relative to H4 in FIGS. 17A-17C) of at least 20 nanometers (based on height H4 of 30-80 nm; ¶ [0040]); and wherein a ratio of the first height and a second height (H2) is in a range between about 1:20 and 1:1.1 (1:3 – 1:2; ¶ [0036]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cho such that a ratio of the first height (H4) and the second height (H4) is in a range between about 1:20 and 1:1.1, where the first dummy fin has a first height of at least 20 nanometers, in order to control the degree of separation and asymmetry between overgrown epitaxial layers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Pranatharthiharan et al (US 2017/0125299 A1-prior art of record, hereafter Pranatharthiharan).
Re claim 7, Cho discloses the semiconductor device of claim 1, wherein: a first distance (D2; ¶ [0035]) separates the first device fin (right 105A) and the second device fin (right 105B); a second distance (D1; ¶ [0035]) separates the third device fin (left 105A) and the fourth device fin (left 105B), but fails to disclose the first distance is at least twice as long as the second distance.
However,
Pranatharthiharan discloses in FIGS. 2A-2E a semiconductor device (200), comprising: a first distance (pitch, P1 10-500 nm; ¶ [0047]) separates the first device fin (fins 5b) and the second device fin (fins 5b); a second distance (pitch, P2 10-500 nm; ¶ [0047]) separates the third device fin (fins 5a) and the fourth device fin (fins 5a), the first distance (P1) is at least twice as long (when P1 > 30 nm and P2< 30 nm; ¶ [0047]) as the second distance (P2).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cho such that the first distance is at least twice as long as the second distance as disclosed by Pranatharthiharan in order to form devices of differing pitch resulting in merged and un-merged device fins determining operating voltages (low/high voltage operation; Pranatharthiharan, ¶ [0048]; [0080] and [0083]).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Pranatharthiharan et al (US 2017/0125299 A1-prior art of record, hereafter Pranatharthiharan) and Ching et al (US 2016/0268434 A1-prior art of record, hereafter Ching).
Re claim 12, Cho discloses the semiconductor device of claim 11, wherein: the plurality of first fin structures (right 105A/105B) includes: fin structures of a first type of logic device, or fin structures of an input/output device (¶ [0108]); the plurality of second fin structures (left 105A/105B) includes: fin structures of a second type of logic device different from the first type, or fin structures of a static random access memory (SRAM) device (¶ [0099] and [0107]); and each of the first dielectric structures is at least twice as wide as each of the second dielectric structures (see claim 6).

A.	Cho fails to disclose the first distance is at least twice as long as the second distance; and each of the first dielectric structures is at least 20 nanometers shorter than each of the second dielectric structures.
However,
Pranatharthiharan discloses in FIGS. 2A-2E a semiconductor device (200), comprising: a first distance (pitch, P1 10-500 nm; ¶ [0047]) separates the first device fin (fins 5b) and the second device fin (fins 5b); a second distance (pitch, P2 10-500 nm; ¶ [0047]) separates the third device fin (fins 5a) and the fourth device fin (fins 5a), the first distance (P1) is at least twice as long (when P1 > 30 nm and P2< 30 nm; ¶ [0047]) as the second distance (P2).

B.	Cho and Pranatharthiharan fails to disclose each of the first dielectric structures is at least 20 nanometers shorter than each of the second dielectric structures.
However,
Ching discloses in FIGS. 14F and 17A-17C a semiconductor device, comprising: a dummy fin (150/154A; ¶ [0036] and [0040]-[0041]) having a first height (relative to H4 in FIGS. 17A-17C) of at least 20 nanometers (based on height H4 of 30-80 nm; ¶ [0040]); and wherein a ratio of the first height and a second height (H2) is in a range between about 1:20 and 1:1.1 (1:3 – 1:2; ¶ [0036]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Cho and Pranatharthiharan such that the first dielectric structures is at least 20 nanometers shorter than each of the second dielectric structures, in order to control the degree of separation and asymmetry between overgrown epitaxial layers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892